Citation Nr: 9914106	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-00 818	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
educational assistance benefits, pursuant to Chapter 35, 
Title 38, United States Code, for education pursued from June 
17, 1991 through May 13, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1974.  The veteran died in April 1978 and the appellant was 
the surviving spouse of the veteran but she remarried in June 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 determination by a VA Regional 
Office.  The notice of disagreement was submitted in August 
1996.  The statement of the case was issued in November 1996.  
A substantive appeal was received in December 1996.


FINDINGS OF FACT

1.  The veteran died in April 1978 at which time the 
appellant was his widow.

2.  The appellant was remarried in June 1994.

3.  By rating action in August 1994, service connection for 
the cause of the veteran's death was established effective in 
March 1987 and basic eligibility for Chapter 35 educational 
benefits was also established.

4.  In June 1996, the appellant submitted her initial VA Form 
22-5490, Application for Survivors' and Dependents' 
Educational Assistance.

5.  In June 1996, the RO received verification of enrollment 
of the appellant from Kent State University, certifying 
periods of enrollment from June 17, 1991 through May 13, 
1994. 


CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35, Title 38, United States Code, for 
education pursued from June 17, 1991 through May 13, 1994, 
have not been met.  38 U.S.C.A. §§ 3501, 3513 (West 1991); 
38 C.F.R. §§ 3.50, 3.807, 21.3021, 21.3030, 21.3031, 21.4131 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case may be briefly summarized.  The 
veteran died in April 1978.  The appellant was married to the 
veteran at the time of his death.  The record reflects that 
the appellant remarried in June 1994.  

By rating action in August 1994, service connection was 
granted for the cause of the veteran's death, postoperative 
death following pneumonectomy for carcinoma of the lung was 
established effective in March 1987.  It was further 
determined that the appellant had basic eligibility to 
benefits under Chapter 35, Title 38, United States Code.

In December 1994, the appellant advised the RO that she had 
remarried on June 25, 1994.  By letter dated in February 
1995, dependency and indemnity compensation (DIC) was awarded 
from April 1, 1987 through May 31, 1994.  

In June 1996, the RO received the appellant's initial 
Application for Survivors' and Dependents' Educational 
Assistance under Chapter 35.  Also in June 1996, the RO 
received verification of enrollment of the appellant from 
Kent State University, certifying periods of enrollment from 
June 17, 1991 through May 13,  1994.  In August 1996, the RO 
notified the appellant that educational assistance benefits 
were denied.

The appellant asserts that she is entitled to educational 
benefits under Chapter 35, Title 38, United States Code, for 
courses pursued from June 1991 through May 1994, because by 
rating decision dated in August 1994, the RO granted her DIC 
effective in March 1987 with basic eligibility for Chapter 35 
benefits also being awarded and during the period for June 
17, 1991 through May 13, 1994 she was not remarried and was 
the surviving spouse of the veteran.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a surviving spouse of a 
veteran who died of a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(B), (West 1991); 38 C.F.R. § 
21.3021(a)(2) (1998).  The terms wife and widow mean an 
individual as defined in 38 C.F.R. § 3.807(d) and the terms 
spouse and surviving spouse shall have the same respective 
meaning when used in the regulations in part 21, Title 38, 
Code of Federal Regulations.  38 C.F.R. § 21.3021(c) (1998).  
Surviving spouse means a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. §§ 3.50(b) or 3.52.  
38 C.F.R. § 3.807(d)(3) (1998).

Surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and who has not remarried.  38 C.F.R. § 3.50 
(1998).

A specific claim in the form prescribed by the Secretary must 
be filed by the surviving spouse in order for Chapter 35 
benefits to be paid.  38 U.S.C.A. § 3513 (West 1991); 
38 C.F.R. § 21.3030 (1998).

Regulations governing the payment of educational assistance 
benefits prohibit an award for any period earlier than one 
year prior to the date of the receipt of the application or 
enrollment certification, whichever is later.  Specifically, 
the commencing date of the award is to be determined based on 
the latest of the following: the date certified by the 
educational institution under paragraphs (b) or (c) of this 
section; the date one year before the VA receives the 
claimant's application or enrollment certification, whichever 
is later; the effective date of the course approval or one 
year before the VA receives the approval notice, whichever is 
later; or the date of a reopened application.  38 C.F.R. 
§§ 21.3130, 21.4131(a) (1998).

The evidence clearly shows that the appellant remarried in 
June 1994.  Because of her remarriage, the appellant cannot 
be considered as a surviving spouse after her remarriage and 
she does not argue otherwise.  She wants Chapter 35 benefits 
for the period she was in school from June 17, 1991 through 
May 13, 1994, when she was the veteran's surviving spouse.  
It is not disputed that the appellant's application for 
Chapter 35 benefits was not received by VA earlier than June 
1996.  The appellant's argument is to the effect that she was 
unable to apply for Chapter 35 benefits prior to the 
determination that established that the veteran's death was 
service-connected.  The Board notes that there is no evidence 
that the appellant was precluded from filing a Chapter 35 
application sooner.  If the appellant had filed her claim for 
Chapter 35 benefits sooner, her claim would have been pending 
when the August 1994 rating decision was made.

The Board notes that in Erspamer v. Brown, 9 Vet. App. 507 
(1996), United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter the Court), held that a 
claimant of Chapter 35 educational benefits is not entitled 
to retroactive benefits if his or her education was not 
impeded or interrupted by the VA's delay in granting service 
connection for his or her father's death.  The Court 
predicated its decision on 38 U.S.C.A. § 3500, which reflects 
that Chapter 35 benefits were instituted to provide children 
educational opportunities which would otherwise be impeded or 
interrupted by reason of the disability or death of a parent 
from a disease incurred in service, and to ensure that such 
children were aided in attaining the educational status which 
they might have aspired to and obtained if the parent had not 
died. Erspamer at 509.  Although not directly on point, the 
facts in Erspamer are analogous to this case because both 
cases involve claimants who are dependents of the veteran 
seeking educational benefits.  In this case, the appellant's 
education was not impeded or interrupted by any perceived 
delay on the part of the VA in granting service connection 
for the cause of the veteran's death.  The Board notes that 
similar arguments to the appellant's were clearly rejected by 
the Court in Erspamer. 

While the Board is sympathetic to the appellant's argument 
the fact remains that a surviving spouse must file a formal 
application for Chapter 35 benefits and such benefits cannot 
be paid earlier than one year before the application or 
receipt of the enrollment certifications.  Even if the 
appellant had not remarried in June 1994 and was a surviving 
spouse when the application and enrollment certifications 
were filed in June 1996 payment of Chapter 35 benefits could 
not have been before June 1995.  Thus, it is apparent that 
she cannot be paid Chapter 35 benefits for the period from 
June 17, 1991 through May 13, 1994.  38 U.S.C.A. § 3513; 
38 C.F.R. §§ 21.3030, 21.3130, 21.4131. 

In conclusion, there is no legal basis for an award of 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code, for education pursued from June 17, 
1991 through May 13, 1994, and the appellant's claim must 
fail.  The Board notes that where the law is dispositive, the 
claim should be denied on the basis of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

